        Case 1:21-cr-00206-EGS Document 12-1 Filed 04/28/21 Page 1 of 2




                                                         U.S. Department of Justice

                                                         Channing D. Phillips
                                                         Acting United States Attorney

                                                         District of Columbia



                                                         April 28, 2021
By Email
Thomas Abbenante
888 17th Street
Suite 1200
Washington, DC 20006
tabbenante@aol.com
Counsel for Defendant

                                Re:     United States v. Jonathan Gennaro Mellis
                                        Criminal No.: 21-CR-206 (EGS)

Dear Counsel:

       This discovery letter concerns the above-referenced case. Among other things, this letter
memorializes ongoing discovery that has been provided to you in the above-referenced matter via
email.

       I.       Discovery

                A.       Documents and Digital Files:

  Platform    Quantity       Description                                                  Production
                                                                                             Date

   Email      2 videos               Jon_Gennaro_Capitol_Video_5.mp4                    2021-04-28
                                     Mellis Assault on USCP Officer.mp4

   Email      7 pdfs                 SIGNED21-mj-                                2021-04-28
                                      224FINALMELLISComplaintREDACTED.pdf
                                     U_Arrest_and_Interview_of_Jonathan_Gennaro_
                                      Mellis.pdf
                                     U_Custodial_Debrief_of_Jonathan_MELLIS_on_3
                                      _16_2021.pdf
                                     U_Evidence_Entry_-_Arrest_of_MELLIS.pdf
                                     U_Jonathan_Gennaro_Mellis_Complaint_and_Arr
        Case 1:21-cr-00206-EGS Document 12-1 Filed 04/28/21 Page 2 of 2




                                  est_Warrant.pdf
                                 U_Search_executed_at_234_Robertson_St._Willia
                                  msburg_VA_23185.pdf
                                 U_Video_Evidence_of_Jonathan_Gennaro_MELL
                                  IS_at_U.S._Capitol_assaults.pdf


       Please be advised that we anticipate providing additional discovery in this case.

              B.     Government’s Discovery Requests

       The government hereby makes a reverse discovery request pursuant to Fed. R. Crim.
P. 16(b), including, but not limited to the following:

       (1) notice of documents and tangible objects the defendant expects to introduce;
       (2) a Jencks request for all prior statements of any defense witness (excluding the
           defendant);
       (3) a Lewis request (for which we request the name, date of birth, sex, and social
           security number of each defense witness prior to trial); and
       (4) a request for information pertaining to any expert or scientific testimony or
           evidence.

      Pursuant to Fed. R. Crim. P. 16, we note our continuing request to receive any material
pursuant to Rule 16(b) as the case proceeds.

       II.    Contact Information

       If you have any questions about the information provided above, you may contact me by
telephone, fax, or mail; as provided below.

       Emory V. Cole
       Assistant United States Attorney
       United States Attorney’s Office
       for the District of Columbia
       555 Fourth Street, N.W.
       Washington, D.C. 20530
       (202) 252-7692
       Emory.Cole@usdoj.gov
                                                  Respectfully,

                                                  CHANNING D. PHILLIPS
                                                  ACTING UNITED STATES ATTORNEY

                                           By:    _/s/ Emory V. Cole_______
                                                  Emory V. Cole
                                                  Assistant United States Attorney

                                              2
